Citation Nr: 1413453	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-37 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and a family member



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The competent evidence of record weighs against a finding that the Veteran has a currently diagnosed heart condition. 

2.  The Veteran's bronchitis was first diagnosed many years after his military service ended and has not been shown by competent medical or lay evidence to be etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for chronic bronchitis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an August 2007 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  The claim file includes his service treatment records, VA and private medical records, and the statements of the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran was afforded a VA heart examination in June 2011.  The examination is adequate as it considered the Veteran's medical records, statements and reported history, and includes a thorough examination and explanation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not been afforded a VA examination for his claim seeking service connection claim for bronchitis; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which any of the claimed disabilities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service, to which any current condition may be related, a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran contends that he developed a heart condition and bronchitis as a result of exposure to herbicides while serving in Vietnam.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claims.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. See 38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements: (1) that the Veteran served in the Republic of Vietnam during the Vietnam War era; and (2) that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

In this case, the Veteran's DD-214 reflects that he served in the Republic of Vietnam from March 1971 to January 1972.  Therefore, exposure to herbicides is conceded.  

A.  Heart Condition

The Veteran's service treatment records are silent for complaints, treatment or diagnosis of any heart condition.  His January 1972 separation examination revealed normal clinical findings concerning the heart.

The Veteran stated during his hearing testimony that he has not been diagnosed with a heart condition.  However, he maintains that he has received treatment for his heart.  A review of the Veteran's file reveals multiple instances in which he sought treatment for complaints of symptoms that include chest pains, dizziness and irregular heartbeats.  However, the Veteran's medical records do not show that he is currently diagnosed with any heart condition.

A July 1984 VA diagnostic radiology report showed no evidence of acute cardiac or pulmonary disease.  An August 1988 VA treatment record notes that the Veteran had a history of chest pain, and he was referred for a cardiology evaluation.  In September 1988, the Veteran performed a treadmill test which did not reveal any arrhythmias or ischemic changes, and the Veteran did not have any chest pain at the maximum exercise level.

In a July 1990 Report of Medical Examination for Disability Evaluation, the Veteran listed chest pain and irregular heart beat among numerous complaints.  An August 1990 VA treatment record revealed that the Veteran underwent an electrocardiogram (ECG) that showed normal findings.  Further, the test results did not show significant changes as compared to a similar test conducted in February 1990, and the report showed the Veteran had a normal sinus rhythm.

In March 2006, the Veteran complained of an episode of chest pain and asked that a cardiac workup be done.  An examination revealed that the Veteran's heart exhibited a regular rate and rhythm ("RRR") with no murmur.  The VA doctor assessed the Veteran with "CAD" (coronary artery disease).  Included in the treatment record were the results of the Veteran's January 2004 echocardiogram test, which showed that he had a 40 percent ejection fraction.  Also included in the report were the results of an October 1998 stress test, which revealed that the Veteran underwent a normal hemodynamic response to exercise, exhibited no chest pain or arrhythmias, and resulted in a negative finding for ischemia.  The VA doctor noted that he would request another stress test.

In August 2006, the Veteran underwent a myocardial perfusion SPECT exercise/chemical stress test which revealed no scan evidence of dipyridamole-induced ischemia or scarring.  Further, the test report revealed that the Veteran exhibited symptoms of mild chest heaviness during the stress test, his left ventricle ejection fraction (LVEF) was 53 percent, and gated images showed no significant abnormalities in his left ventricle (LV) wall motion.  

In April 2007, the Veteran was hospitalized with complaints of chest pains and episodes of syncope.  VA treatment records notes that the Veteran reported six episodes that happened sporadically over the prior year.  He had no such episodes while admitted, but did have an episode of anxiety for which he had a normal sinus rhythm (NSR) during an EKG test.  He was diagnosed with chest pain and syncope.  The discharge summary noted that the Veteran's August 2006 stress test results reflected normal findings.  The VA doctor concluded that there was no sign of mechanical heart disease.

In June 2011, the Veteran underwent a VA heart examination to determine whether he had ischemic heart disease.  The examiner noted that the Veteran did not have any history of percutaneous coronary intervention (PCI), myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or an implanted automatic implantable cardioverter defibrillator.  The examiner also noted that the Veteran did not have congestive heart failure.  The Veteran reported symptoms related to activity that include dyspnea, fatigue, dizziness and syncope.  Diagnostic testing, which included an EKG and chest x-ray, did not reveal evidence of cardiac hypertrophy or dilatation.  The unconfirmed EKG showed that the Veteran had a normal sinus rhythm, and the chest x-ray was also normal.  

The examiner noted that the Veteran's c-file was not available for review, but information was gathered from the Veteran, his nephew, and "MEDVAMC records."  The Veteran reported having chest pain since separation from service, and was initially told his symptoms may be heartburn.  He stated that he was prescribed "NTG" (nitroglycerin) for his chest pain.  The examiner noted that a review of the Veteran's CPRS records reflect that he was prescribed nitroglycerin on several occasions between December 2000 and March 2006, as a precautionary measure until coronary artery disease had been ruled out.  The examiner further commented that the Veteran had not been prescribed nitroglycerin since the 2006 stress test that showed no evidence of ischemia.  The examiner noted the Veteran's April 2007 hospitalization for complaints of chest pains and syncope.  Post-discharge medical records also revealed subsequent complaints of syncope, but the VA examiner noted that the medical records stated that the Veteran had not checked his blood sugar to rule out hypoglycemia as the cause of these episodes.  Further, the examiner noted that medical records between April 2007 and November 2010 were silent as to any complaints by the Veteran of chest pain or shortness of breath.

Based on the Veteran's statements, the examination results, and a review of the Veteran's VA medical records, the VA examiner concluded that the Veteran had no known ischemic heart disease.  He based this conclusion on the negative results of the October 1998 stress test and the August 2006 nuclear medicine stress test, as well as normal findings in an EKG test done in 2007. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

Based on a careful review of the evidence, the Board finds that service connection for a heart condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with a heart condition.  While a March 2006 VA treatment record reflects a doctor's assessment that the Veteran had coronary artery disease, further diagnostic tests revealed that there was no sign of mechanical heart disease.  This lack of diagnosis was further confirmed during a June 2011 VA examination, which was based on a review of the VA medical records, interviews with the Veteran and his nephew, as well as diagnostic testing that included a chest x-ray and EKG.  The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from a heart condition.    

The Veteran himself conceded during his December 2013 hearing that he has not been diagnosed by a doctor with a heart condition.  The Veteran is competent to report certain symptoms; however, his assertions that he currently has a heart condition are outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no current disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

As there is no current diagnosis of a heart condition, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Bronchitis

Service connection for bronchitis is not available on a presumptive basis as due to exposure to herbicides because it is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e).  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that the record does not show an in-service incurrence or aggravation of disease or injury.  The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of bronchitis or any other respiratory disease.  His January 1972 separation examination revealed normal clinical findings concerning the lungs and chest.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with bronchitis within one year of his separation from service.  The Veteran himself has stated that he did not begin experiencing breathing problems until many years after separation from active duty.

The Veteran's VA medical records do not show any diagnoses of bronchitis and make few references to the condition.  A September 2005 VA treatment record, for instance, reflects that the Veteran called the VA in Houston complaining of problems with his chest and stated that he took medication that a doctor prescribed to him for bronchitis that is now making him feel better.  A November 2005 VA treatment record notes that the Veteran asked for albuterol and that a review of the Veteran's medical profile showed that the medication was not issued in the past.

The Veteran's private treatment records do show that his private doctor first assessed the Veteran with a "minor diagnosis of bronchitis, acute" in September 2004.  The records do not explain the reason for the diagnosis.  In March 2005, the same private doctor changed the Veteran's diagnosis to an acute exacerbation of chronic bronchitis.  In January 2011, the Veteran was seen for complaints of symptoms that included coughing, headaches and congestion.  The private doctor's record also notes that the Veteran was a smoker and "[h]e's down to 1 to 2 cigarettes per day - good progress."  Physical examination of the lungs revealed initial rhonchi clear with continued deep breathing.  The doctor again assessed the Veteran with an acute exacerbation of chronic bronchitis.  

In his December 2013 hearing testimony, the Veteran said he could not remember experiencing symptoms of bronchitis while in service.  He further stated that he first started experiencing breathing problems in the early 1980s.  He maintains that his breathing problems are related to active duty service because the onset of his symptoms occurred at the same time as some of his other medical problems. 

The record contains no evidence of a nexus between the Veteran's military service and bronchitis.  Indeed, the only evidence in support of his claim are the Veteran's own lay statements that his respiratory problems are due to herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is simply not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. 428; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to comment on symptoms (e.g., shortness of breath) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with Agent Orange exposure many year ago.  

In sum, the evidence of record shows that onset of the Veteran's bronchitis occurred years after separation from active duty and has not been shown to be etiologically related to his active service.  Further, service connection is not warranted based on exposure to herbicides.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for bronchitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


